DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 12, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nicholson et al. (US 7564663).
As to claim 1, Nicholson et al.’s figure 1A shows a radio frequency, RF, switch circuit comprising: at least one first PIN diode device (104 and 106) configured to sink or source a first alternating current; an impedance inversion circuit (128, 130, 132 and/or 122) connected to the at least one first PIN diode device and arranged to provide a transformed impedance between a first side of the impedance inversion circuit and a second side of the impedance inversion circuit; a second diode-based device (108 and 110) configured to source or sink a second alternating current; and a bias circuit (147) connected to at least one of the at least one first PIN diode device and the second diode-based device, wherein the at least one first PIN diode device cooperates with the second diode- based device as a push-pull current circuit.
As to claim 2, figure 1A shows that the second diode-based device is a second PiN diode.

As to claims 6 and 19, figure 1 shows that the RF switch circuit is coupled to a pre-power amplifier circuit (147) in a transmit path and forward biasing the at least one first PIN diode device and the second diode-based device reuses current flowing through the pre-power amplifier circuit.
As to claim 12, figure 1 shows a communication unit comprising the RF switch as recited.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, 5, 13-17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nicholson et al. (US 7564663).
As to claim 4, Nicholson et al.’s figure 1A fails to show the detail of differential driver circuit 147.  However, differential driver comprises pull-up and pull-down switches connected in series is well known in the art.  It would have been obvious to one having ordinary skill in the art to include pull-up and pull-down switches in differential driver 147 for the purpose of providing more precise bias signal and for the purpose of saving space.  Therefore, the modified figure 1A shows a shunt switch (the pull-down switch 
As to claim 5, figure 1A shows that the impedance inversion circuit is located between a receive port and a transmit port and the impedance inversion circuit comprises one of: (i) a quarter-wave transmission line (selecting quarter-wave transmission line for shown inductance is seen as an obvious design preference to achieve optimum performance), (ii) a circuit comprised of a first lumped ac decoupling capacitor (120) with a series inductor (128) with a second ac decoupling capacitor C (122).
Claims 13-16, 19 and 20 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.
Allowable Subject Matter
Claims 7-11, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842